DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 2, 3, 6, 8, 10, 12, and 14 show blank diagrams.  The examiner suggests filling in each box with words to indicate what they are, i.e. 110: dynamic controller.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNew (US Pub No: 2021/0009133 A1, hereinafter McNew).
Regarding Claim 1:
	McNew discloses:
A process for sensor sharing for an autonomous lane change, comprising.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within a dynamic controller of a host vehicle, monitoring sensors of the host vehicle upon a roadway.  Paragraph [0042] describes processors, controllers, 
establishing communication between the host vehicle and a confederate vehicle on the roadway.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
monitoring sensors of the confederate vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within the dynamic controller of the host vehicle, utilizing data from the sensors of the host vehicle and data from the sensors of the confederate vehicle to initiate a lane change maneuver for the host vehicle. Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.
and executing the lane change maneuver for the host vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.  From this the vehicle can execute the lane change if needed.
	Claim 18 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	McNew discloses:
The process of claim 1, wherein establishing the communication between the host vehicle and the confederate vehicle comprises establishing direct vehicle to vehicle communication.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).

Regarding Claim 3:
	McNew discloses:
The process of claim 1, wherein establishing the communication between the host vehicle and the confederate vehicle comprises communicating through a wireless network.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  Paragraph [0036] describes that the vehicle systems can communicate via a wired or wireless communication interface.

Regarding Claim 11:
	McNew discloses:
The process of claim 1, wherein the host vehicle is initially traveling in a first lane upon the roadway; and wherein executing the lane change maneuver for the host vehicle comprises moving the host vehicle into a second lane upon the roadway.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and 

Regarding Claim 14:	McNew discloses:
The process of claim 1, wherein the confederate vehicle is rearward of the host vehicle.  Paragraph [0032] describes a trailing vehicle transmitting its current speed and acceleration data to vehicle 102.

Regarding Claim 15:
	McNew discloses:
The process of claim 1, wherein the confederate vehicle is forward of the host vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Soumyo et al. (WO 20210534474 A1, hereinafter Soumyo).
Regarding Claim 4:
McNew discloses the above inventions in claim 1.  McNew does not disclose selecting a calculated perception range to initiate the lane change maneuver and determining whether an effective sensor range of the host vehicle and an effective sensor range of the confederate vehicle cover the calculated perception range.
Soumyo teaches:
The process of claim 1, wherein utilizing the data from the sensors of the host vehicle and the data from the sensors of the confederate vehicle to initiate the lane change maneuver for the host vehicle comprises: selecting a calculated perception range to initiate the lane change maneuver.  Paragraph [0052] and figure 1C describes input constraints for trajectory generation 172.  The constraints for the trajectory generation 172 comprise a maximum lateral acceleration, a range of radius of curvatures and a longitudinal clearance limit.  Paragraph [0077] describes that the constraints are the available distance in the free driving passage for trajectory generation, available lateral distance, radius of curvature of the optimized trajectory and lateral acceleration of the host vehicle.
and determining whether an effective sensor range of the sensors of the host vehicle and an effective sensor range of the sensors of the confederate vehicle together cover the calculated perception range.  Paragraph [0026] describes a maneuver fusion of estimated trajectory for the target vehicle and the adapter trajectory for the host vehicle to determine a fused trajectory.  Paragraph [0049] describes an input block 142a in which perception information, images and raw data for the host vehicle, the target vehicle, and the drive passage are captured using vehicle sensors.  This information is combined at a perception, sensor fusion and target selection block 142b and 180 for further processing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew to incorporate the teachings of Soumyo to show disclose selecting a calculated perception range to initiate the lane change maneuver and determining whether an effective sensor 
Claim 20 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 16:
	McNew discloses:
A process for sensor sharing for an autonomous lane change, comprising.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within a dynamic controller of a host vehicle, monitoring sensors of the host vehicle upon a roadway.  Paragraph [0042] describes processors, controllers, ASICs, PLAs, PALS, CPLDs, FPGAs, logical components, software routines or other mechanisms to make up a lane change modeling circuit 210.  Paragraph 
establishing communication between the host vehicle and a confederate vehicle on the roadway through a wireless network.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  Paragraph [0036] describes that the vehicle systems can communicate via a wired or wireless communication interface.
monitoring sensors of the confederate vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).
within the dynamic controller of the host vehicle, utilizing data from the sensors of the host vehicle and data from the sensors of the confederate vehicle to initiate a lane change maneuver for the host vehicle, the utilizing comprising.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.
and executing the lane change maneuver for the host vehicle.  Paragraph [0032] describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.  From this the vehicle can execute the lane change if needed.
McNew does not disclose selecting a calculated perception range to initiate the lane change maneuver and determining whether an effective sensor range of the host vehicle and an effective sensor range of the confederate vehicle cover the calculated perception range.

selecting a calculated perception range to initiate the lane change maneuver.  Paragraph [0052] and figure 1C describes input constraints for trajectory generation 172.  The constraints for the trajectory generation 172 comprise a maximum lateral acceleration, a range of radius of curvatures and a longitudinal clearance limit.  Paragraph [0077] describes that the constraints are the available distance in the free driving passage for trajectory generation, available lateral distance, radius of curvature of the optimized trajectory and lateral acceleration of the host vehicle.
and determining whether an effective sensor range of the sensors of the host vehicle and an effective sensor range of the sensors of the confederate vehicle together cover the calculated perception range.  Paragraph [0026] describes a maneuver fusion of estimated trajectory for the target vehicle and the adapter trajectory for the host vehicle to determine a fused trajectory.  Paragraph [0049] describes an input block 142a in which perception information, images and raw data for the host vehicle, the target vehicle, and the drive passage are captured using vehicle sensors.  This information is combined at a perception, sensor fusion and target selection block 142b and 180 for further processing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew to incorporate the teachings of Soumyo to show disclose selecting a calculated perception range to initiate the lane change maneuver and determining whether an effective sensor range of the host vehicle and an effective sensor range of the confederate vehicle cover .

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Soumyo and further in view of Ferguson et al. (US Pub No: 2013/0245877 A1, hereinafter Ferguson).
Regarding Claim 5:
McNew and Soumyo teach the above inventions in claims 1 and 4.  McNew and Soumyo do not teach an effect of a third vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.
Ferguson teaches:
The process of claim 4, wherein determining whether the effective sensor range of the sensors of the host vehicle and the effective sensor range of the sensors of the confederate vehicle together cover the calculated perception range comprises determining an effect of a third vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  Paragraph [0016] describes a vehicle that may detect a first field of view being obscured by an obstacle, such as a street sign, a tree, or another vehicle.  This is 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew and Soumyo to incorporate the teachings of Ferguson to show an effect of a third vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  One would have been motivated to do so because any object obscuring the vehicle from seeing can affect whether the host vehicle can change lanes.
Claim 17 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	Soumyo and Ferguson teach:
The process of claim 5, wherein determining whether the effective sensor range of the sensors of the host vehicle and the effective sensor range of the sensors of the confederate vehicle together cover the calculated perception range further comprises determining an effect of the third vehicle obscuring the sensors of the confederate vehicle.  Paragraph [0026] of Soumyo describes a maneuver fusion of estimated trajectory for the target vehicle and the adapter trajectory for the host vehicle to determine a fused trajectory.  Paragraph [0049] of Soumyo describes an input block 142a in which perception information, images and raw data for the host vehicle, the target vehicle, and the drive passage are captured using vehicle sensors.  This information is combined at a perception, sensor fusion and target selection block 142b and 180 for further processing.  Paragraph [0016] of .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Soumyo and further in view of Cashler (US Pub No: 2016/0274228 A1, hereinafter Cashler).
Regarding Claim 7:
McNew and Soumyo teach the above inventions in claim 4.  McNew and Soumyo do not teach determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.
Cashler teaches:
The process of claim 4, wherein determining whether the effective sensor range of the sensors of the host vehicle and the effective sensor range of the sensors of the confederate vehicle together cover the calculated perception range comprises determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  Paragraph [0015] describes a track that forms from the trailer 14 can be identified as part of the trailer 14 and disregarded by the system 10.  This tracking of the trailer may be useful when the vehicle 12 is turning.  This is equivalent to the claim because the vehicle 12 is monitoring the trailer 14 and determining when and how it limits a portion of the field of view.
 to incorporate the teachings of Cashler to show determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  One would have been motivated to do so because if a host vehicle is towing a trailer, reflections of radar signals by the trailer may cause the system to indicate that a vehicle is present behind the trailer when there is actually only a vehicle in front of the trailer.  Therefore, the trailer may act as a reflective surface for radar energy emitted and detected by a radar sensor ([0002] of Cashler).
Claim 19 is substantially similar to claim 7 and is rejected on the same grounds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Soumyo and further in view of Aine (US Pub No: 2018/0079420 A1, hereinafter Aine).
Regarding Claim 8:
McNew and Soumyo teach the above inventions in claim 4.  McNew and Soumyo do not teach a time to achieve a target speed at a completion of a lane change maneuver.
Aine teaches:
The process of claim 4, wherein selecting the calculated perception range to initiate the lane change maneuver comprises determining a time to achieve a target speed at a completion of the lane change maneuver.  Paragraph [0060] describes that at each time step of the kinematic simulation, the velocity may be increased as fast as possible without violating constraints including a minimum 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew and Soumyo to incorporate the teachings of Aine to show a time to achieve a target speed at a completion of a lane change maneuver.  One would have been motivated to do so because a vehicle needs to achieve a certain speed to drive and remain comfortable in another lane.  If it is traveling slower than another car in the lane, it can cause traffic jams or aggressive driving from the other vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Soumyo and further in view of Hwang et al. (US Pub No: 2020/0367096 A1, hereinafter Hwang).
Regarding Claim 9:
McNew and Soumyo teach the above inventions in claim 4.  McNew and Soumyo do not teach adding an offset value.
Hwang teaches:
The process of claim 4, wherein selecting the calculated perception range comprises adding an offset value.  Paragraph [0160] describes a vehicle sensor 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew and Soumyo to incorporate the teachings of Hwang to show adding an offset value.  One would have been motivated to do so because a sensor system is not always at the center of the vehicle and it is important to know how far offset the sensors are from the center to get an accurate value.  This is also important for calibration purposes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Kang (US Pub No: 2018/0268703 A1, hereinafter Kang) and Prasad et al. (US Pub No: 2018/0067496 A1, hereinafter Prasad).
Regarding Claim 12:
	McNew discloses:
wherein the host vehicle is initially traveling in a first lane upon the roadway.  Paragraph [0032] describes a vehicle traveling on a first lane.
McNew does not disclose detecting an oversized vehicle upon the roadway and maintaining an offset from the oversized vehicle.
	Kang teaches:
The process of claim 1, wherein monitoring the sensors of the host vehicle comprises detecting an oversized vehicle upon the roadway.  Paragraph [0023] 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew to incorporate the teachings of Kang to show detecting an oversized vehicle.  One would have been motivated to do so because McNew already detects vehicles and any of these vehicles could be oversized.  Kang is just more specific to what type of vehicle is being detected.
McNew and Kang do not teach maintaining an offset from an oversized vehicle.
Prasad teaches this in paragraph [0018].
	McNew, Kang, and Prasad teach:
and wherein executing the lane change maneuver for the host vehicle comprises moving the host vehicle to one side of the first lane based upon maintaining an offset from the oversized vehicle.  Paragraph [0032] of McNew describes sensors 52 that can detect vehicle conditions and external conditions.  Sensors 52 can include hardware and software to enable vehicle to vehicle (V2V), vehicle to everything (V2X), and vehicle to everything (V2E).  For example, the trailing vehicle may transmit its current speed and acceleration data to vehicle 102.  In other embodiments, other information may be transmitted to vehicle 102 from other vehicles, such as (traffic lights, road markers, etc…).  The vehicle 102 can use this information to make a lane change decision.  From this the vehicle can execute the lane change if needed.  Paragraph [0018] of Prasad describes vehicle that maintains an offset-distance 66 relative to another vehicle.  Paragraph [0023] 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew and Kang to incorporate the teachings of Prasad to show maintaining an offset from an oversized vehicle.  One would have been motivated to do so to maintain a safe distance from adjacent vehicular objects ([0004] of Prasad).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Prasad and Kang and further in view of Cashler.
Regarding Claim 13:
McNew, Prasad, and Kang teach the above inventions in claim 12.  McNew, Prasad, and Kang do not teach determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle
Cashler teaches:
The process of claim 12, further comprising determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  Paragraph [0015] describes a track that forms from the trailer 14 can be identified as part of the trailer 14 and disregarded by the system 10.  This tracking of the trailer may be useful when the vehicle 12 is turning.  This is equivalent to the claim because 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified McNew, Prasad, and Kang to incorporate the teachings of Cashler to show determining an effect of a trailer being towed by the host vehicle obscuring the sensors of the host vehicle by limiting a portion of a field of view of the sensors of the host vehicle.  One would have been motivated to do so because if a host vehicle is towing a trailer, reflections of radar signals by the trailer may cause the system to indicate that a vehicle is present behind the trailer when there is actually only a vehicle in front of the trailer.  Therefore, the trailer may act as a reflective surface for radar energy emitted and detected by a radar sensor ([0002] of Cashler).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You (US Pub No: 2020/0108869 A1): Disclosed are an apparatus and a method for controlling a lane change using V2V communication information and an apparatus for 
Zhang (US Pub No: 2020/0186290 A1): Groupcast communications between devices of a group of devices, e.g. between vehicles in a platoon, may include a device in the group transmitting a groupcast message in a sidelink transmission to the other devices and receiving feedback information in sidelink transmissions from the other devices within the same channel occupancy time (CoT). The feedback information may be transmitted by the other devices in response to the groupcast message including an information request directed to the other devices. The group of devices may include a designated group leader which may manage one or more aspects of the communications of the other devices in the group. The designated group leader may be dynamically switched based at least on the received feedback information. The devices in the group may use beamforming for intra-group and inter-group sidelink communications for efficient spectrum usage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665